Order denying plaintiff’s motion to bring in Edwin H. Brown as a party defendant reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted, without costs, and judgment opened for such purpose. The only issues to be tried are as between plaintiff and Edwin H. Brown. Upon the trial of such issues there should be findings of fact and conclusions of law, upon which, together with the decision already made, a new judgment may be entered. Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur.